Exhibit 99(b) General Electric Capital Corporation Revised General Electric Capital Corporation Revenues, Earnings From Continuing Operations and Total Assets for the Five Years Ended December 31, 2009 and the Quarters of 2009 and 2008 (In millions) Revenues, as previously reported $ Net financing and corporate assets transferred from GECS to GECC Net assets of insurance operations transferred from GECC to GECS Revenues, as revised $ Earnings from continuing operations attributable to GECC, as previously reported $ Net financing and corporate assets transferred from GECS to GECC Net assets of insurance operations transferred from GECC to GECS Earnings from continuing operations attributable to GECC, as revised $ (In millions) December 31 Total assets, as previously reported $ Net financing and corporate assets transferred from GECS to GECC Reduction in GECS/GECC intercompany receivables Net assets of insurance operations transferred from GECC to GECS Total assets, as revised $ First Second Third Fourth (In millions) Quarter Quarter Quarter Quarter Revenues, as previously reported $ Net financing and corporate assets transferred from GECS to GECC Net assets of insurance operations transferred from GECC to GECS – Revenues, as revised $ Earnings from continuing operations attributable to GECC, as previously reported $ 87 $ Net financing and corporate assets transferred from GECS to GECC 43 45 54 36 Net assets of insurance operations transferred from GECC to GECS – Earnings from continuing operations attributable to GECC, as revised $ March 31, June 30, Sept. 31, Dec. 31, (In millions) Total assets, as previously reported $ Net financing and corporate assets transferred from GECS to GECC Reduction in GECS/GECC intercompany receivables Net assets of insurance operations transferred from GECC to GECS Total assets, as revised $ First Second Third Fourth (In millions) Quarter Quarter Quarter Quarter Revenues, as previously reported $ Net financing and corporate assets transferred from GECS to GECC 60 Net assets of insurance operations transferred from GECC to GECS Revenues, as revised $ Earnings from continuing operations attributable to GECC, as previously reported $ Net financing and corporate assets transferred from GECS to GECC 25 46 67 4 Net assets of insurance operations transferred from GECC to GECS Earnings from continuing operations attributable to GECC, as revised $ March 31, June 30, Sept. 31, Dec. 31, (In millions) Total assets, as previously reported $ Net financing and corporate assets transferred from GECS to GECC Reduction in GECS/GECC intercompany receivables Net assets of insurance operations transferred from GECC to GECS Total assets, as revised $ $ $ $
